Judgment, Supreme Court, New York County (Herman Cahn, J.), entered November 6, 2002, which, upon the prior grant of defendants’ motion pursuant to CPLR 3211, dismissed the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered October 11, 2002, unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
Inasmuch as paragraph 3 of plaintiff’s employment agreement clearly contemplated only one discretionary bonus, plaintiff is not entitled to the additional bonus he now seeks (see Kaplan v Capital Co. of Am., 298 AD2d 110 [2002], lv denied 99 NY2d 510 [2003]). In addition, although plaintiff has not preserved his argument that he is entitled to full severance compensation under both the employment agreement and the Viacom severance letter, we note that the unambiguous terms of the severance provision in the employment agreement are not consistent with any such entitlement. Given the clear, unambiguous and dispositive import of the employment agreement and severance letter with respect to plaintiffs claims, we reject plaintiffs contention that resort should be had to extrinsic evidence (see 330 Acquisition Co. v Regency Sav. Bank, 293 AD2d 314, 316-317 [2002]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Tom, J.P., Andrias, Sullivan and Lerner, JJ.